      Case: 1:14-cv-02398 Document #: 64 Filed: 05/10/19 Page 1 of 2 PageID #:1884
          Case: 19-1904    Document: 1-2         Filed: 05/10/2019    Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                               Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                     Phone: (312) 435-5850
             Chicago, Illinois 60604                                           www.ca7.uscourts.gov




                                                    CIRCUIT RULE 3(b) NOTICE
 May 10, 2019


                                         ALBERT KIRKMAN,
                                         Petitioner - Appellant

 No. 19-1904                             v.

                                         VICTOR CALLOWAY,
                                         Respondent - Appellee

  Originating Case Information:

 District Court No: 1:14-cv-02398
 Northern District of Illinois, Eastern Division
 Clerk/Agency Rep Thomas G. Bruton
 District Judge Thomas M. Durkin


Circuit Rule 3(b) empowers the clerk to dismiss an appeal if the docket fee is not paid within
fourteen (14) days of the docketing of the appeal. This appeal was docketed on
May 10, 2019. The District Court has indicated that as of May 10, 2019, the docket fee has not
been paid. Depending on your situation, you should:


 1.            Pay the required $500.00 docketing fee PLUS the $5.00 notice of appeal filing
               fee to the District Court Clerk, if you have not already done so. The Court of
               Appeals cannot accept this fee. You should keep a copy of the receipt for your
               records.

               File a motion to proceed on appeal in forma pauperis with the District Court, if
               you have not already done so. An original and three (3) copies of that motion,
 2.
               with proof of service on your opponent, is required. This motion must be
               supported by a sworn affidavit in the form prescribed by Form 4 of the
               Appendix of Forms to the Federal Rules of Appellate Procedure (as amended
               12/01/2013), listing the assets and income of the appellant(s).
      Case: 1:14-cv-02398 Document #: 64 Filed: 05/10/19 Page 2 of 2 PageID #:1884
          Case: 19-1904    Document: 1-2         Filed: 05/10/2019    Pages: 2



 3.        If the motion to proceed on appeal in forma pauperis is denied by the district
           court, you must either pay the required $500.00 docketing fee PLUS the $5.00
           notice of appeal filing fee to the District Court Clerk, within fourteen (14) days
           after service of notice of the action to the district court, or within thirty (30)
           days of that date, renew your motion to proceed on appeal in forma pauperis
           with this court.

If the motion is renewed in this court, it must comply with the terms of Fed.R.App.P. 24(a).

If one of the above stated actions is not taken, the appeal will be dismissed.




 form name: c7_DC_Fee_Notice_Sent(form ID: 158)
